Citation Nr: 1415509	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  04-41 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971, with confirmed service aboard the U.S.S. Oklahoma City, which served at various times, from March 1971 to September 1971, in the waters off the shore of the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision, issued in February 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In July 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference hearing.  A copy of the hearing transcript is of record.  

In August 2011, the Veteran's representative submitted several pieces of evidence, including various internet research articles and reports, directly for the Board's consideration.  The representative supplied a waiver of the Veteran's right to have this evidence initially considered by the RO along with this evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304.  

By decision dated November 2011, the Board denied the Veteran's claim.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) that conducted a hearing in the case.  See 76 Fed. Reg. 52574 (Aug. 23, 2011).  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  See Veteran letter dated November 2013.  This decision satisfies that request.

The Board further observes, however, that the Board's November 2011 decision did rely on the invalidated rule identified in National Org. of Veterans' Advocates, Inc, and that the Board specifically applied the principles of the Bryant decision.


FINDINGS OF FACT

1.  The Veteran's service aboard the U.S.S. Oklahoma City in the waters off the shore of the Republic of Vietnam did not involve actual herbicide exposure.

2.  The Veteran's diabetes mellitus type II first manifested many years after service, and is not shown to be causally related to an event during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Diabetes mellitus is one of the enumerated chronic diseases at 38 C.F.R. § 3.309(a), which provides for presumptive service connection if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. § 3.307(a)(3).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus, become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

In his and his representative's hearing testimony and in various written statements, the Veteran has contended that he was exposed to various herbicides during his period of service aboard the U.S.S. Oklahoma City in the waters off the shore of the Republic of Vietnam.  He has testified that the majority of the time spent off the shore of the Republic of Vietnam took place in Da Nang Harbor.  He testified that the "whole area of operation" was in Hai Phong Port.  Further, the Veteran has denied ever serving in the Republic of Vietnam, or on the inland waterways, during the Vietnam era.  However, he did report that the ship sailed close enough to Vietnam shores to engage in combat.  The Board finds this testimony to be competent and credible evidence that the U.S.S. Oklahoma City was stationed in Da Nang Harbor and was at times located close to shore.  

Specifically, he asserts several unique theories of likely exposure to herbicides while onboard ship.  Firstly, he reports having experienced daily contact with helicopters landing aboard the ship that had crews coming from in-country, which he believes had come in contact with herbicides.  Secondly, he reports that various studies have shown that ports, bays, and harbors became collection points for the residuals of herbicides that washed from inland country via rivers and streams to the sea, that Da Nang Harbor had additional herbicide input into its waters given that a major air base for the herbicide spraying project was less than a mile from the harbor's edge, and that the ships were surrounded by a floating mass of dioxin-laden herbicides, which he believes created a toxic atmosphere.  Thirdly, he reports that distilled water onboard ship that was drawn from the water in the harbor contained Agent Orange that remained in the ship's water supply even after the distilling evaporative process had been performed.  Finally, he reports that "Ranch Hand" planes sprayed the coastline with herbicides and made passes over the water on a regular basis, which he believes led to herbicides being leaked and sprayed on any personnel who were present in the area or who later moved through the water.  

Notably, the service treatment records (STRs) are negative for any findings of or treatment for Type II diabetes mellitus.  However, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, the record indicates the Veteran was first diagnosed with Type II diabetes mellitus in January 2000, many years after his discharge from service.  

As the Type II diabetes mellitus is not shown to have manifested to a compensable degree within one year of discharge from active duty, and as the Veteran has not in any way asserted that the date of onset of the symptoms of his Type II diabetes mellitus occurred within one year of discharge from active duty, the Board finds that he cannot avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) in order to establish service connection for a chronic disease.  

Moreover, as noted, the Veteran has denied that he had any service served on the landmass or inland waters in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

As the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Hence, at issue in this case is whether or not it can be shown that the Veteran was exposed to various herbicides during his period of service aboard the U.S.S. Oklahoma City in the waters off the shore of the Republic of Vietnam.  

In this regard, the service personnel records (SPRs) confirm that the Veteran served during Vietnam aboard the U.S.S. Oklahoma City from December 1st to 8th, 1970; March 25th to 31st, 1971; April 1st to 9th, 1971; May 16th to 22nd, 1971; May 31st to 31st, 1971; June 1st to 7th, 1971; July 14th to 16th, 1971; August 26th to 31st, 1971; and September 1st to 6th, 1971.  

A response from a request to the National Personnel Records Center (NPRC), dated in October 2003, indicates an inability to determine whether or not the Veteran had in-country service in the Republic of Vietnam, but confirms that he served aboard the U.S.S. Oklahoma City, which was in the official waters of the Republic of Vietnam from March 24, 1971 to April 9, 1971; May 15, 1971 to May 22, 1971; May 30, 1971 to June 7, 1971; July 12, 1971 to July 18, 1971; and August 26, 1971 to September 6, 1971.  

These records confirm that the Veteran served on a deep-water naval vessel in the waters off the shore of Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  However, service aboard a ship, such as the U.S.S. Oklahoma City that anchored in an open deep-water harbor, such as Da Nang, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

However, the Veteran has presented an abundance of evidence to support his claim of actual herbicide exposure, in the form of various internet research articles and reports, including The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association, An Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, published by the Department of Veteran Affairs, Australia, National Research Center for Environmental Toxicology (ENTOX), Queensland Health Scientific Services (QHSS), Veterans and Agent Orange, published by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides of the National Academies, and Statements Specific to Illness of Navy (Sea-Based) Veterans, by Dr. Eileen J. Wilson, MSc, PhD, and Dr. Keith W.A. Horsley, MB BS, MPub Admin.  

The report entitled, The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association, addressed contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that fed into the South China Sea.  

The report entitled, An Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water, published by the VA Australia, ENTOX, QHSS, reflects the results of an investigation into the potential exposure of sailors to contaminants via drinking water upon herbicide contamination of the potable water supply onboard the Royal Australian Navy (RAN) vessels during the Vietnam War.  The study shows it was unlikely that RAN veterans had exposure to chemicals such as tetrachlorodibenzodioxin (TCDD) related to overhead spraying or other forms of direct contact.  However, the potable water produced from evaporative distillation of surrounding estuarine water may have contained contaminants in solution.  

The report shows acknowledgment that in supply ships and other vessels which regularly visited the conflict areas in Vietnam, the water consumed by the crew was often collected from near-shore marine waters that received runoff from areas which had been sprayed with Agent Orange and Agent Blue, and that to make this water suitable for drinking and other purposes aboard ship the water was distilled aboard.  Based on reports from RAN personnel, the rule on board ship was to produce drinking water primarily during the periods when the ship was in the turbid estuarine water since the water was less pure and could have cause potential damage to the engines if used in the boilers.  The researchers noted that while in the pristine water offshore the distillation units produced water primarily for the ships engine; hence, the drinking water that was produced during the periods in contaminated waters lasted for a significant portion of the return trip.  

In order to estimate dioxin exposure uptake by sailors from the water, researchers attempted to calculate water concentrations of various chemicals from the relevant time period and at sites of interests, and from previous studies of fish from Vietnam waters taken during the relevant period.  

According to the report, Phase One of the study clearly demonstrated that if source water is contaminated, co-distillation is a process which can result in the contamination of ships water supplies with chemicals such as dioxins.  Phase Two of the study demonstrated that evaporative distillation of water does not remove but rather enriches certain contaminants such as dioxins in drinking water, and provides some evidence that use in the distillation process of water contaminated with TCDD would result in contamination of potable water.  The report concludes that subsequent ingestion by sailors on board ships, as well as soldiers and airmen, who were passengers, is a vector for exposure to these chemicals.  Notably, the report shows it is unlikely that accurate exposure of the personnel on board ships can be estimated, the study findings suggest that the personnel on board ships were exposed to biologically significant quantities of dioxin, which might explain some of the epidemiological findings in the study group, including elevation in mortality.  

The report entitled, Veterans and Agent Orange, published by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides of the National Academies, reflects citations from the Institute of Medicine (IOM) in 2009 that address herbicide exposure of personnel who had offshore Vietnam service.  The report indicates that US Navy riverine units are known to have used herbicides while patrolling inland waterways, and it is generally acknowledged that estuarine waters became contaminated with herbicides and dioxin as a result of shoreline spraying and runoff from spraying on land.  Thus military personnel who did not serve on land were among those exposed to the chemicals during the Vietnam conflict, and in particular, for personnel who had possible contamination of drinking water.  The report shows that most vessels serving offshore but within the territorial limits of the Republic of Vietnam converted seawater to drinking water through distillation.  

The report cites to the RAN Vietnam veterans study of potable water contamination, and indicates that, on follow-up discussion of the study with its authors, it was noted vessels would take up water for distillation as close to the shore as possible to minimize salt content.  The report shows that on the basis of that study and other evidence, the Australian VA determined that Royal Australian Navy personnel who served offshore were exposed to dioxins that resulted from herbicide spraying in Vietnam even if they did not go ashore during their tour of duty.  

The report reflects that the current committee engaged an environmental chemist consultant to comment generally on the ability of organic compounds to codistill during the production of potable water.  The report reveals that the consultant affirmed the findings of the Australian study, citing Henry's law for an explanation of how contaminants with low water solubility would evaporate from water and noting that the distillation process would enhance the process by adding heat and reducing pressure.  

The report acknowledges that no measurements of dioxin concentrations in seawater were collected during the Vietnam conflict, so it is not possible to ascertain the extent to which drinking water on US vessels may have been contaminated through distillation processes.  However, the report shows an opinion that it seems likely that vessels with such distillation processes that traveled near land or even at some distance from river deltas would periodically collect water that contain dioxin; thus a presumption of exposure of military personnel serving on those vessels is not unreasonable.  

The report concludes that, in light of the findings of the Australian study regarding potential drinking-water contamination, a well-founded presumption of exposure to Agent Orange and other herbicides used as defoliants may apply to those serving offshore.

However, the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast, his contact with equipment used in Vietnam, and/or his ingestion by air or through his drinking water have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in servicemembers who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the same 2002 study conducted for the Australian Department of Veterans Affairs which has been submitted in this case.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Crucially, based on this analysis, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)). 

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies "bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  Id.

Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.

With respect to the Veteran's contention that he was actually (rather than presumptively) exposed to herbicides, the Veteran is not shown to possess the type of scientific training necessary to address the complicated issues involved in this case.  He primarily relies upon scientific reports which have been discredited by VA.  The probative value of the Veteran's allegations as well as the Australian study and others submitted by the Veteran are greatly outweighed by the Secretary's determination.  

Accordingly, the most probative evidence fails to show the Veteran was directly exposed to Agent Orange while serving on board the USS Oklahoma City.  In short, the Veteran's claim relies on the statutory presumption of herbicide exposure, which for reasons explained above is inapplicable to his situation per Haas.  An in-service injury therefore has not been established on either a presumptive or direct basis. 

In summation, the Board finds that the Veteran's service aboard the U.S.S. Oklahoma City in the waters off the shore of the Republic of Vietnam did not involve actual herbicide exposure.  Additionally, the Board finds that the Veteran's diabetes mellitus type II first manifested many years after service, and is not shown to be causally related to an event during active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

A pre-adjudicatory RO letter dated July 2003 notified the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  In particular, the Veteran was advised to provide information as to how his military duties exposed him to herbicides, which is the dispositive issue in this case.  The Veteran has responded by submitting scientific treatise articles speaking directly to the issue at hand.

The Veteran was not provided preadjudicatory notice of the criteria for establishing an initial rating and effective date of award.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, as the claim is denied, these issues are not implicated rendering any notice error harmless.  

Based upon the above, the Board finds that the Veteran has been provided content-complying VCAA notice, and that any timing deficiency regarding complete VCAA notice has resulted in harmless error.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and SPRs as well as clinical records from private and VA providers of treatment.  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issue on appeal. 

The Board finds that VA examination or opinion is not necessary to decide the claim.  A diagnosis of type II diabetes mellitus has been established, but there is no credible evidence of the onset of diabetes mellitus in service or within one year of service discharge.  There is also no credible evidence of persistent or recurrent symptoms of diabetes mellitus since service.  Rather, the issue on appeal is essentially limited to establishing the Veteran's actual herbicide exposure during service, which would allow application of the presumptive service connection provisions for herbicide-related diseases.  

With respect to the herbicide exposure aspect of the claim, the Board acknowledges the various scientific articles of record theorizing that individuals such as this Veteran would have been exposed to herbicides during the Vietnam War.  The Secretary has considered, and rejected, the type of studies submitted for the record.  The Board itself has no competence to speak to issues of medical or scientific fact.  Thus, the Board defers to the Secretary's legal definition as it pertains to blue water Vietnam Veterans.  Based on the evidence provided, the Board finds no basis for any further scientific opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in July 2011, this AVLJ discussed with the Veteran his service connection theories and the types of evidence capable of substantiating this claim.  In fact, the Veteran produced the types of evidence capable of competently speaking to the dispositive issue on appeal - his actual herbicide exposure.  Unfortunately for the Veteran, this evidence has been considered and discredited by the Secretary.  In any event, the Board finds that it has fully complied with the Bryant requirements.

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Service connection for Type II diabetes mellitus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


